Citation Nr: 1527303	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  96-35 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for left (minor) carpal tunnel syndrome.

2.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for Hashimoto's thyroiditis.



(The issues of higher initial disability ratings for left (minor) and right (major) cubital tunnel syndrome, and service connection for a gallbladder disorder, to include gallstones and gallbladder excision residuals, as secondary to the service-connected Hashimoto's thyroiditis, are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" (VBMS) and on the "Virtual VA" system to ensure a complete assessment of the evidence.

As discussed in the March 2014 Board decision, in May 2003, the requested Travel Board hearing was conducted before one of the undersigned Veterans Law Judges sitting in Indianapolis, Indiana.  A hearing transcript was prepared and incorporated into the record.  In October 2011, the Veteran was afforded another Travel Board hearing before one of the undersigned Veterans Law Judges sitting in Indianapolis, Indiana.  A hearing transcript was prepared and incorporated into the record.  

The Veterans Law Judges who conduct hearings in a veteran's appeal must participate in making the final determination of the claims involved.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2014).  By law, appeals can be assigned only to an individual Veterans Law Judge or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2014).  When an appellant has a Board hearing before two separate Veterans Law Judges during the pendency of an appeal and these hearings covered one or more common issues, a third Veterans Law Judge is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  In February 2013, the Board informed the Veteran of the right to a hearing before the third undersigned Veterans Law Judge.  In March 2013, the Veteran waived the right to an additional Board hearing.

In the March 2014 decision, the Board remanded these issues on appeal to the RO via the Appeals Management Center (AMC) in Washington, DC for further development.  A discussion of the RO's compliance with the March 2014 Board Remand is included in the Remand section of this decision.

The issue of an increased disability rating for Hashimoto's thyroiditis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a written and signed statement received in June 2015, prior to the promulgation of a Board decision, the Veteran indicated that she no longer wished to pursue the appeal for an increased rating for service-connected left carpel tunnel syndrome.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issue of an increased rating for service-connected left carpel tunnel syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

As noted above, the issue of an increased rating for service-connected left carpel tunnel syndrome was remanded in a March 2014 Board decision.  In a written and signed statement received in February 2015, the Veteran stated, "I also am withdrawing my claim for an increase in carpal tunnel rating left or right."  Upon a request for clarification, in a written and signed statement received in June 2015, the Veteran again indicated that she was withdrawing the appeal of an increased rating for service-connected left carpel tunnel syndrome.  As the Veteran has 

withdrawn the appeal on this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice.  38 U.S.C.A. § 7104 (West 2014).


ORDER

The appeal of an increased disability rating in excess of 10 percent for left (minor) carpal tunnel syndrome, having been withdrawn, is dismissed.


REMAND

Increased Rating for Hashimoto's Thyroiditis

In March 2014, the Board remanded the issue of an increased rating for Hashimoto's thyroiditis.  Specifically, the Board noted the Veteran's testimony at the October 2011 Board hearing that the service-connected Hashimoto's thyroiditis had increased in severity and warranted assignment of a 100 percent (total) schedular rating.  The Veteran was last afforded a VA examination that addressed the service-connected Hashimoto's thyroiditis in July 2009.  Based on this assertion of worsening, in March 2014, the Board remanded the issue for a new VA endocrinology examination.  

A review of the Veteran's claims file (to include on VBMS and Virtual VA) does not show that a VA endocrinology examination has been scheduled or provided, or that the appeal for an increased rating for Hashimoto's thyroiditis has been 

readjudicated by the RO, as requested in the March 2014 Board Remand.  In this regard, a Board remand confers upon an appellant the right to substantial compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Accordingly, the issue of an increased rating for Hashimoto's thyroiditis is REMANDED for the following actions:

1. Schedule a VA endocrinology examination to assist in determining the current nature and severity the service-connected Hashimoto's thyroiditis.  All indicated tests and studies should be accomplished and the findings then reported in detail.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim for an increased rating in excess of 10 percent for Hashimoto's thyroiditis in light of all the evidence of record.  If the determination remains adverse to the Veteran, provide a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


______________________________________________
CHERYL L. MASON
Chief Veterans Law Judge, Board of Veterans' Appeals


______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


